Dykman, J.
This is an action of ejectment for the recovery of the possession of land under the waters of Long Island sound, outside of Mineford’s island, now called “City Island,” in the county of Westchester. The plaintiff and the defendant John Hunter are children of Elias D. Hunter, deceased, and they claim the premises through him, and they have succeeded to his rights, which were derived in this way: The lands in question were included in a grant from the crown of Great Britain to Benjamin Palmer, his heirs and assigns, bearing date May 27, 1763, reserving a yearly rent of five shillings sterling, to be paid to the collector at the custom-house in the city of Hew York yearly, on Lady day. Ho rent was ever paid, and, after the people succeeded to the rights of the crown# the legislature of the state of Hew York passed a number of acts directing the grantees of lands chargeable with unpaid quit rents to come in and redeem the same, and declaring, in case of failure to do so, that such land should be sold as lands forfeited to the people of the state by reason of the non-payment of such rents. Laws 1774, c. 32; 1786, c. 23; 1801, c. 187; and Laws 1813. Finally, in the year 1819, a law was passed by the ' legislature of the state of Hew York which directed all the lands so forfeited to be sold by the comptroller of the state, after advertising such sales in the manner prescribed by the act. Laws 1819, c. 222. The sale thus directed was postponed from time to time, by acts of the legislature, (Laws 1821, c. 241; 1823, c. 104; 1824, c. 225; and 1825, c. 251,) until March 26, 1826, when the land was sold by the comptroller at public auction to Tennis Van Yechten. Two years were allowed for redemption, and the original purchaser, Yan Yechten, having transferred his interest to Elias D. Hunter, a deed was executed and delivered to him by the comptroller for the premises, dated April 5, 1836. Hunter assumed possession by renting the premises to a tenant, who continued to occupy them until about the year 1865, and built a dock upon them to facilitate his occupation. The defendant *682Piepgras claims title to the premises by three grants from the commissioners of the land-office, bearing date December 3, 1863, October 21, 1875, and January 15, 1891, respectively. In passing the acts which led up to the' sale of these premises the legislature proceeded upon the assumption of a forfeiture of the title for the non-payment of the rent reserved in the grant to Palmer, and the validity of the Hunter title depends upon the accuracy of that theory. There is no clause in the Palmer patent creating a forfeiture, or reserving a right of re-entry for non-payment of rent; the language being: “Yielding, rendering, and paying therefor yearly, and every year, forever, * * * the yearly rent of five shillings sterling.” But we think the payment of such rent was an implied condition upon which the land was held. The grant to Palmer was a conveyance in fee, reserving a perpetual rent, or, as it is sometimes expressed, it was the letting of lands to farm in fee-simple. But the grant reserves no right of distress or re-entry, and therefore the rent is called a “rent seek,” because at the common law the lord could not distrain for the rent. In such grants the rents were always considered as conditions annexed to the grant by implication "of law, and, if the tenant was in default for the non-payment of rent, the lord might resume the fee. 4 Kent, Comm. p. 122; 2 Washb. Real Prop. (5th Ed.) p. 6; Ger. Real Est. (3d Ed.) 118. “Estates which men have upon condition in law are such estates which have a condition by the law to them annexed, albeit that it be not specified in writing, * * * and such condition as is intended by the law to be annexed to anything is as strong as if the condition were put in writing; * * * also estates of lands and tenements may be made upon condition in law, albeit upon the estate made there was not any mention or rehearsal made of this condition. ” Litt. Ten. §§ 378, 380. A reservation of a right to re-enter for non-payment of rent was not an essential requisite to the right to maintain ejectment in the event of a breach. 4 Kent, Comm. p. 123.
The condition implied in this case was a condition subsequent, and followed the vesting of the estate, and the rent reserved furnished the grantor with a vested interest and a right to enforce the forfeiture. The act of 1819, which directed a sale of these lands by the comptroller of the state, directed him to give notice of such sale in certain ways; and the appellant now contends that proof of compliance with such direction was necessary to establish the validity of the comptroller’s deed of conveyance given in pursuance of such sale, but the contention is erroneous. Under our conclusion, the land had been forfeited to the crown before our Revolution of 1776, and that forfeiture had inured to the people of this state, who thus and then became the owner of the premises. Being such owner, the state, through its legislature, appointed the comptroller its agent to sell the land, and gave him certain directions respecting his mode of procedure in making such sale. We may presume that he followed his instructions, because it was his official duty to do so, but whether he did or not is quite immaterial, so far as a purchaser at his sale is concerned. The sale of the land in question bears no analogy to sales for unpaid taxes. Such sales are in derogation of private right, designed to divest the owner of his title, and a strict observance of the requirements of the statute is essential to their validity. Under our system of jurisprudence, the right to life, liberty, and property is protected with great jealousy, and cannot be invaded without the observance of all the safeguards provided for its protection. ÜSTo such principles or rights are involved in this sale, which, reduced to simplicity, is a sale of land by an agent appointed by the owner, with certain instructions respecting the formalities of the sale which do not affect the power. The power to sell was ample, and it was fully executed, and no one can complain pi the disobedience of instructions by the agent, if any there was, except the owner. The deed of conveyance is in pursuance of the power, and is conclusive evidence of the regularity of the sale.
*683In relation to the requirement of notice of the sale to a person in “actual possession and occupancy” of the land sold, it is sufficient to say—First, that no such possession or occupancy was shown; and, second, if there was any omission in that respect, the defect was cured by the long possession of Hunter under his deed of conveyance, which was open and adverse to all. As the appellant endeavors to bring the Pell patent to his assistance, it will be necessary to make some examination of that instrument. It was a grant of land situated on the main-land, bounded and described as follows: “ All that certain tract of land upon the moine, lying and being to the eastward of Westchester bounds, bounded to the westward with a river called by the Indians * Aquecononuclc,’ commonly known to the English by the name of * Hutchinson’s River,’ which runeth into the bay lying between Throgmorton’s neck and Annehook’s neck, commonly called ‘Hutchinson’s Bay,’ bounded on the east by a brooke called ‘ Cedar Tree Brooke’ or < Gravelly Brooke,’ on the south by the sound which lyeth between Long island and the main e-land;" with all the islands on the sound not before that time granted or disposed of, lying before that tract of land so bounded. This description is taken from the Dongan charter of confirmation to John Pell, dated October 20, 1687. The grant is bounded by the Sound, which was navigable tide-water, and carried the title to high-water mark only. 3 Kent, Comm. p. 432; Gould v. Railroad Co., 6 N. Y. 522; Brookhaven v. Strong, 60 N. Y. 65. As the land granted to Palmer was below high-water mark, there was no repugnance or incompatibility between the two grants, and the appellant can derive no benefit from the patent to Pell. The cases of Rogers v. Jones, 1 Wend. 237, and Robins v. Ackerly, 91 N. Y. 98, are cited by the appellant to show that the grant to Pell must be construed to include the land under the waters of the Sound; but those cases only decide that land under water will pass if it lies within the bounds of the grant, and they are therefore unavailing, as we have already seen that the lands in question were not included within the boundaries of the grant to Pell, neither is there any force in the insistence of the appellant that Palmer received his grant in trust for others, because it plainly invested him with the absolute title. It is to be said, in relation to the claim of the appellant, that, if our position on this question is correct, then the grants under which he claims conveyed no title, as the state had before that parted with all its interest, and had nothing to grant. Our conclusion is in favor of the plaintiff, not only upon a careful and critical examination, but upon a broad and comprehensive view, in the light of reason and justice. The crown made an absolute grant to Palmer in fee, reserving rent payable at a specified time and a designated place. The rent was unpaid, and the lands were forfeited to the crown for such non-payment. Then the Revolution intervened, and the people became vested with the rights of the crown, and the legislature declared the forfeiture, and sold the lands, and conveyed them to Hunter, who used and occupied them for 30 years. His title came to the plaintiff and the defendant John Hunter. The appellant has three water-grants from the commissioners of the land-office, all of which are void because the state had parted with its title long years before their date. We find no ground for hesitation, and the judgment and order denying the motion for a new trial should be affirmed, with costs.